Citation Nr: 1737168	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-01 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to compensation pursuant to 38 C.F.R. § 1151 for an esophageal perforation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel






INTRODUCTION

The Veteran served on active duty from February 1955 through February 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran requested initially that a Travel Board hearing be scheduled in his appeal.  In December 2015, he withdrew that request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On March 26, 2009, the Veteran underwent an esophagogastroduodenoscopy (EGD) that was performed at the VA Medical Center (VAMC) in Portland, Oregon.

2.  During the EGD procedure, the Veteran sustained an esophageal perforation that necessitated emergency surgery to repair the injury and subsequent hospitalization for post-surgical care, convalescence, and recovery.

3.  The esophageal perforation sustained during the March 26, 2009 EGD procedure did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, or result from an event not reasonably foreseeable.





CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for an esophageal perforation are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In this case, VA's duty to notify was satisfied by a letter that was mailed to the Veteran in October 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also met its duty to assist the Veteran by obtaining all available treatment records and evidence identified by the Veteran.  Those records have been associated with the claims file.  An appropriate record review and medical opinion was obtained from a VA physician in June 2010.

II.  Analysis

The Veteran asserts entitlement to compensation under 38 C.F.R. § 1151 for an esophageal perforation that he sustained during an EGD procedure that was performed on March 26, 2009 by a VA nurse practitioner at the VAMC in Portland, Oregon.  Essentially, he asserts that the injury resulted from negligence on the part of the nurse practitioner.  Alternatively, he argues that it was negligence on the part of VA to permit a nurse practitioner to perform the EGD.

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability . . . were service-connected," if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151(a)(1)(A), (B); 38 C.F.R. § 3.361(a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a) (West 2014).

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. 
§ 3.361(b).  In order to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  Id.

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished to the veteran by VA.  38 C.F.R. 
§ 3.361(c).  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability is insufficient for establishing cause.  38 C.F.R. § 3.361(c)(1).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. 
§ 3.361(c)(1); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005); Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).  That is, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and such additional disability must be directly caused by that VA activity.  Loving, 19 Vet. App. at 101.

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1) (2016); 38 C.F.R. § 3.361(d) (2016).

Thus, 38 C.F.R. § 1151 contains two causation elements.  An additional disability must not only be "caused by" the hospital care or medical treatment received from VA, but also must be "proximate[ly] cause[d]" by VA's "fault" or an unforeseen "event."  38 U.S.C.A. § 1151(a)(1) (2016).

Turning to the evidence, VA treatment records show that the Veteran was being followed for symptoms of dysphagia and reflux.  On March 26, 2009, he was admitted to the VAMC in Portland, Oregon for a scheduled EGD procedure.  The Veteran signed an informed consent form for the procedure.  That form provided the Veteran with detailed information concerning the EGD procedure, including such information as known medical risks associated with the procedure.  As explained in the form, such risks included the possibility of complications such as tears in the wall of the esophagus, stomach, and intestines; infections; breathing problems; respiratory failure; bleeding; and death.

Progress notes related to the EGD procedure show that the procedure was performed by a VA nurse practitioner under the supervision of a VA cardiothoracic surgeon. Those notes state that there were complications associated with the procedure.  Initially, the nurse practitioner observed that EGD revealed two semi circumferential strictures, a large tortuous hiatal hernia, and Barrett's esophagus.  The initial attempt to pass a 16 millimeter savary dilator over a guidewire was unsuccessful because the dilator appeared to "hang up" on the hernia ledge.  The nurse practitioner withdrew the dilator and re-inspected the area with a scope.  In doing so, he observed blood and a five millimeter abrasion on the hernia shelf.  A second attempt to reintroduce the guidewire was successful without obstruction.  After completion of the procedure, the Veteran was transferred to the recovery room.

Approximately 45 minutes after the procedure, the nurse practitioner met with the Veteran in the recovery room and observed the Veteran appearing uncomfortable and demonstrating difficulty breathing.  The Veteran's spouse also drew the nurse practitioner's attention to swelling in the Veteran's cervical spine region.  An examination in that area revealed crepitus.  An examination of the Veteran's lungs revealed diminished breath sounds.  In consultation with the attending cardiothoracic surgeon, a likely esophageal perforation was diagnosed.

The Veteran was transferred subsequently to the Intensive Care Unit, where CT studies of the Veteran's chest confirmed findings that were consistent with an esophageal perforation.  The Veteran underwent emergency surgery to repair the injury.  Post-operatively, the Veteran was hospitalized through June 2009.  Although the Veteran was in critical condition post-operatively and demonstrated in-patient complications due to hypotension and altered mental status, the post-operative records show that the Veteran gradually recovered.  Of note, diabetes was diagnosed for the Veteran during the course of his hospitalization.  That condition, however, was apparently determined as having been unrelated to the EGD and/or the esophageal perforation injury and was felt as having been simply previously undiagnosed.

In June 2010, VA obtained a medical record review and opinion from a licensed VA physician.  On review of the Veteran's medical chart, the VA physician noted essentially the same medical history as that reported above.  She noted that the Veteran's informed consent for the EGD procedure was obtained and that the informed consent form provided the Veteran with notice of the risks associated with the procedure.  The examiner also noted the details and findings from the EGD procedure, the complications during the procedure, and the Veteran's post-EGD surgery, hospitalization, and treatment.  Consistent with the record, the VA physician noted that the Veteran seemed to gradually recover during the course of his post-surgical hospitalization and that he had recently returned to his pre-surgical weight.
Overall, the examiner concluded that the Veteran had a severe complication during the March 26, 2009 EGD procedure.  She opined that the complication was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of VA in furnishing care.  Moreover, the Veteran's informed consent for the procedure was obtained and the risk of esophageal perforation was apparently understood by the Veteran, as indicated by his signature on the consent form.  Indeed, the examiner states esophageal perforation is a known possible complication or risk related to an EGD procedure.

Of note, the records show that the Veteran filed a civil law tort action against the United States.  According to a settlement release and letters from the Veteran's tort attorney, that action was resolved by a lump sum settlement.  The release stipulates that the settlement does not constitute an admission of negligence by the United States or any of its employees.  Indeed, there is nothing in the record that suggests that there has been any legally binding finding of fault against the United States, VA, or any VA employees.

The evidence reflects that the Veteran experienced complications during the EGD procedure that resulted in an additional disability caused by an esophageal perforation.  Although the Board is sympathetic to the contentions raised by the Veteran and his spouse, the evidence does not establish the third necessary element.  In that regard, the evidence does not show that the disability resulted from (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event that was not reasonably foreseeable.

The Board is persuaded by the June 2010 negative opinion and rationale given by the VA physician.  That opinion is based upon information and a medical history gained by the VA physician from a review of the Veteran's claim file and is consistent with the facts shown in the evidence.  Indeed, there is no contrary medical opinion in the record.

The Board has considered the Veteran and his wife's contentions.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology and the Board must determine on a case by case basis whether a veteran's particular disability is of the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the question of whether VA examiner was negligent in performing his EGD procedure is a complex medical question that requires specialized medical experience and knowledge.  Given the same, both the Veteran and his spouse are not competent to offer a probative opinion as to that question.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Accordingly, the Board assigns those assertions significant less probative weight than the specific and reasoned June 2010 conclusions given by the VA medical expert.

The Veteran's esophageal perforation was not proximately caused by an instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or an unforeseeable event during the March 26, 2009 EGD procedure.  The Veteran is not entitled to compensation under 38 C.F.R. § 1151 for an esophageal perforation.


ORDER

Compensation pursuant to 38 C.F.R. § 1151 for an esophageal perforation is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


